Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about October 13, 2006, which adjudicated appellant a juvenile delinquent, upon her admission that she committed an act which, if committed by an adult, would constitute menacing in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent rather than a person in need of supervision (see e.g. Matter of Rosemary R., 29 AD3d 309 [2006]), in view of the violent nature of appellant’s conduct toward her grandmother in the underlying incident, as well as appellant’s history of violent behavior at school and truancy problems. Concur—Sullivan, J.P., Buckley, Gonzalez, Sweeny and Kavanagh, JJ.